DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed 12 January 2021.
Claims 1, 3, 5, 7, 9-16, and 18-21. Claims 2, 4, 6, 8, and 17, are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 January 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 12 of the remarks filed 12 January 2021, with respect to the rejections made under 35 U.S.C. §112b have been fully considered and are persuasive.  The rejections have been withdrawn. 

Applicant’s arguments, see pages 12-14 of the remarks filed 12 January 2021, with respect to the rejections made under 35 U.S.C. §103 have been fully considered but are not persuasive. 
i.	On pages 12-14, the applicant argues that “the cited references Sakai, Sheehan, Verma, Matsumoto, Horikawa fail to teach or render obvious” the claim limitations set forth in the independent claims.
	The examiner respectfully disagrees. The applicant’s argument amounts to no more than a mere allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references, and therefore fails to comply with 37 CFR 1.111(b). Further, the applicant’s argument fails to address the new 

Claim Rejections - 35 USC § 101
Examiner’s note: The applicant’s amendment removed limitations from the independent claims describing the processor explicitly executing the function and the other function. The step of executing the functions was seen to integrate the claims into a practical application. Since the claims no longer recite executing functions, a rejection under 35 U.S.C. 101 is now necessary.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, 7, 9-12, 16, and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, in step 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim recites an apparatus. An apparatus is one of the four statutory categories of invention.
In step 2A, prong 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the following limitations recite a process that, under the broadest reasonable interpretation, covers a mental process but for recitation of generic computer components:
i.	“An information processing apparatus comprising: a control unit comprising: a processor; and a memory” (Lines 1-4).
ii.	“wherein the processor is configured to set a function and another function in a function management table by respectively defining a plurality of first configurations utilized by the function to perform a process and a plurality of second configurations utilized by the other function to perform another process, wherein each of the plurality of first and second configurations includes instrument or software” (lines 5-9).

That is, nothing in the claimed limitations precludes the steps from reasonably being performed using pen and paper, or even within the human mind, but for recitation of generic computer components. For example, in limitation (i), the claim recites generic computer components of an information processing apparatus comprising a control unit comprising a processor and memory, which are recited at a high degree of generality. In limitation (ii), but for the recited generic computer components (processor), the broadest reasonable interpretation of setting functions in a function management table includes an activity of remembering, or writing down using pen and paper, “configurations” which are understood to mean instruments or software used by the functions. For example, an illustrative function management table in Fig. 4 (or similar table) could reasonably be remembered completely within the human mind, or could easily be written down using pen and paper. Finally, in limitation (iii), the broadest reasonable interpretation of determining a case where a same configuration is found in both a first and second function, and further determining there to be a contradiction, includes a process of evaluating the set configurations according to criteria, which could be reasonably performed within the human mind. For example, using the illustrative function management table of Fig. 4, a person could reasonably perform the step of identifying that function 1 and function 7 use the same instrument, or that function 2 and function 5 use the same software. Further, a person could reasonably perform the step of evaluating whether processes in the “content” portion of the table that contradict other by performing conflicting actions. The concepts of judgement and evaluation have been determined to be mental processes (see 2019 PEG). If claim limitations, under their broadest reasonable interpretation, covers performance of the limitations as a mental process but for the recitation of generic computer components, then it falls within the mental process grouping of abstract ideas. According, the claim recites an abstract idea.
In step 2A, prong 2 of the 101 analysis, the examiner has determined that the following additional elements do not integrate this judicial exception into a practical application:
iv.	“the processor is configured to control a notification of a warning” (Line 12).

In step 2B of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element identified in (iv) represent no more than mere data output implemented using generic computer components. Data output, or transmission, using components and functions claimed at a high level of generality have been determined by the courts as being well-understood, routine, and conventional activities in the field of computer functions (See MPEP 2106.05(d)) and do not amount inventive concept. Considering the additional elements individually and in combination, and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Regarding claims 3, 5, 7, 9-12, and 21, they are dependent upon claim 1, and fail to resolve the deficiencies identified above by integrating the judicial exception into a practical application, or introducing significantly more than the judicial exception. For example, claims 3, 5, and 21 define other conditions that are used in evaluating whether functions contradict, which can be considered as part of the mental process of evaluation identified above. Claim 7 describes when the extra-solution step of data output is performed. Claims 9, and 10 discloses cancelling setting of a function, which is a step of judgement that could reasonably be performed within the human mind as a mental process. Claims 11 and 12 describe additional data output steps. Since none of the dependent claims 3, 5, 7, 9-12, and 21 resolve the deficiencies of claim 1, they are rejected for at least the same rationale.

Regarding claim 16, in step 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim recites an apparatus. An apparatus is one of the four statutory categories of invention.
In step 2A, prong 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the following limitations recite a process that, under the broadest reasonable interpretation, covers a mental process but for recitation of generic computer components:
i.	“An information processing apparatus comprising: a control unit comprising: a processor; and a memory” (Lines 1-4).
ii.	“wherein the processor is configured to set a function or another function in a function management table by respectively defining a plurality of first configurations utilized by the function to perform a process and a plurality of second configurations utilized by the other function to perform another process, wherein each of the plurality of first and second configurations includes instrument or software” (lines 5-9).
iii.	“and the processor is configured to not execute the other function utilizing the plurality of second configurations in a case where the plurality of first and second configurations includes a same configuration that is to be utilized by the function to perform the process and by the other function to perform the other process, and in a case where the process and the other process contradict with each other” (Lines 12-16).
That is, nothing in the claimed limitations precludes the steps from reasonably being performed using pen and paper, or even within the human mind, but for recitation of generic computer components. For example, in limitation (i), the claim recites generic computer components of an information processing apparatus comprising a control unit comprising a processor and memory, which are recited at a high degree of generality. In limitation (ii), but for the recited generic computer components (processor), the broadest reasonable interpretation of setting functions in a function management table includes an activity of remembering, or writing down using pen and paper, “configurations” which are understood to mean instruments or software used by the functions. For example, an illustrative function management table in Fig. 4 (or similar table) could reasonably be remembered completely within the human mind, or could easily be written down using pen and paper. Finally, in limitation (iii), the broadest reasonable 
In step 2A, prong 2 of the 101 analysis, the examiner has determined that there are no additional elements, and thus, the judicial exception is not integrated into a practical application. Therefore, the claim is directed to an abstract idea.
In step 2B of the 101 analysis set forth in the 2019 PEG, the examiner has determined that since there are no additional elements that provide significantly more than the abstract idea, the claim is not patent eligible.

Regarding claim 18, they are dependent upon claim 16, and fail to resolve the deficiencies identified above by integrating the judicial exception into a practical application, or introducing significantly more than the judicial exception. For example, claim 18 describes aspects of the configuration that is part of the evaluation and judgement mental processes. Since dependent claim 18 fails to resolve the deficiencies of claim 16, it is rejected for at least the same rationale.

Regarding claim 19, it is a computer-readable medium claim having similar limitations to those of claim 1, and is therefore rejected for at least the same rationale.

Regarding claim 20, it is a computer-readable medium claim having similar limitations to those of claim 16, and is therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai Pub. No.: US 2006/0294492 A1 (hereafter “Sakai”), in view of Cao et al. Pub. No.: US 2015/0128131 A1 (hereafter “Cao”).

Sakai was cited in the previous PTO-892 dated 28 September 2020.

Regarding claim 1, Sakai teaches the invention substantially as claimed, including:
An information processing apparatus ([0038], Lines 4-6: In FIG. 1, a multifunctional machine 100 that is a preferred example of…an image (i.e., image data, or “information”) processing device) comprising: 
a control unit, comprising: a processor; and a memory ([0050], Lines 1-11: The core section 12 governs entire control of the multifunctional machine 100 (i.e., core section 12 is a “control unit”)…It should be noted that core section 12 includes a central processing unit (CPU) (i.e., “processor”), a random access memory (RAM), and a read only memory (ROM) (i.e., “memory”)), 
wherein the processor is configured to set a function and another function ([0016], Lines 3-4: Applications (i.e., at least a first and second “function”) can be concurrently executed (i.e., concurrent execution or operation of applications means that the applications are “set”)) in a function management table ([0063], Lines 1-3: An application list 701 corresponds to a region where a list of applications that are installed in the multifunctional machine 100 is displayed (i.e., applications are “set” in a list, or “table”))…
and the processor is configured to control a notification of a warning in a case where…the process and the other process contradict with each other ([0081], Lines 2-9: Next, the process proceeds to Step S1102, where a process of obtaining a list of applications incompatible to the specified application is performed…Next, the process proceeds to step S1103 to judge whether or not there is an application being executed in the applications obtained in S1102 (i.e., determining whether there is an application currently executing, or in other words, is already installed or “set” in the multifunctional machine 100 that is incompatible with, or in other words, “contradictory to” the requested application). [0081], Lines 13-16: The process proceeds to Step S1105, where the message that should be displayed and a list of applications being executed among the incompatible applications are arranged in the page. [0086], Lines 12-15: When it is judged that the warning message screen is generated (YES), the process proceeds to Step S1113, where the generated warning message screen is sent to the client to finish the process (i.e., warning message is generated when the requested application is incompatible, or “contradicts” the currently executing, or “set” applications)).

	While Sakai determines conflicting applications and generates a warning message, Sakai does not explicitly recite:
defining a plurality of first configurations utilized by the function to perform a process and a plurality of second configurations utilized by the other function to perform another process, wherein each of the plurality of first and second configurations includes instrument or software
[determine] a case where the plurality of first and second configurations includes a same configuration that is to be utilized by the function to perform the process and by the other function to perform the other process, and in a case where the process and the other process contradict with each other.

	However, Cao teaches
defining a plurality of first configurations utilized by the function to perform a process and a plurality of second configurations utilized by the other function to perform another process, wherein each of the plurality of first and second configurations includes instrument or software ([0071], Lines 16-20: Identifying (620) two or more applications (614, 616) (i.e., first and second “functions”) executing on one or more virtual machines (606, 608) within the first virtual machine pattern 602 that compete for resources (i.e., first and second “configurations”, used by the applications to perform processes such as email) may therefore be carried out, for example, by identifying each resource utilized by each application (614, 616) (i.e., determining resources used by applications represents “defining configurations utilized by functions”));
[determine] a case where the plurality of first and second configurations includes a same configuration that is to be utilized by the function to perform the process and by the other function to perform the other process, and in a case where the process and the other process contradict with each other. ([0071], Lines 21-28: Determining whether resources utilized by both applications (614, 616) (i.e., “same configurations” used by applications, or “functions”) may be used concurrently, or whether resources utilized by both applications (614, 616) must be utilized exclusively by a single application (614, 616) (i.e., applications conflict, or “contradict” when the shared resource utilized by the applications must be exclusively utilized). In such an example, some particular types of resources may be identified by a system administrator or other management entity as being only available for utilization exclusively by a single application (614, 616) at a given point in time (i.e., two applications, or “functions” which share a single resource, or “configuration” to perform functions are considered to compete, or “contradict” each other when the resource must be utilized exclusively)).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Cao’s teaching of determining contradiction between applications using the same resources that cannot be used concurrently, with Sakai’s teaching of controlling notification of a warning when a contradiction between applications is determined, with a reasonable expectation of success, since they are analogous application execution systems that similarly detect contradiction between applications. Such a combination results in a system that controls notification of a warning of 

Regarding claim 7, Sakai teaches:
the processor controls the notification of the warning before setting of the function is complete ([0078], Lines 1-10: Before the start of application execution…it is possible to judge whether or not both the applications may be concurrently activated. When there are a plurality of applications that have been already started, comparison with the required item of the respective executed applications is performed (i.e., determining whether there is a conflict between applications, and displaying the warning message is performed before the requested application is installed and started. See also Fig. 10, which shows a warning message displayed and give the user the option to select OK to continue, and subsequently complete, setting the application)).

Regarding claim 19, it is a product claim that is not patentably distinct from the apparatus claim 1, and is therefore rejected for at least the same rationale.

Regarding claim 21, Sakai teaches:
control the notification of the warning when the processor sets one of the function and the other function ([0081], Lines 1-2: In Step S1101, an application start request is received from the computer 16 or the like. [0057], Lines 2-3: Application switching tabs 401 are adapted to install an application ready to be started (i.e., a request to start an application is a request to install, or “set” the application in the multifunctional machine 100. See also [0063]))  while other one of the function and the other function is already set in the function management table ([0081], Lines 2-9: Next, the process proceeds to Step S1102, where a process of obtaining a list of applications incompatible to the specified application is performed…Next, the process proceeds to step S1103 to judge whether or not i.e., determining whether there is an application currently executing, or in other words, is already installed or “set” in the multifunctional machine 100 that is incompatible with, or in other words, “contradictory to” the requested application). [0081], Lines 13-16: The process proceeds to Step S1105, where the message that should be displayed and a list of applications being executed among the incompatible applications are arranged in the page. [0086], Lines 12-15: When it is judged that the warning message screen is generated (YES), the process proceeds to Step S1113, where the generated warning message screen is sent to the client to finish the process (i.e., warning message is generated when the requested application is incompatible, or “contradicts” the currently executing, or “set” applications)).

Claims 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai, in view of Cao, as applied to claim 1 above, and in further view of Verma Patent No.: US 9,529,644 B1 (hereafter “Verma”).

Verma was cited in the previous PTO-892 dated 2 April 2020.

Regarding claim 3, while Sakai discloses producing a warning message when applications conflict, the combination of Sakai and Cao does not explicitly recite:
in a case where an execution condition of the function is the same as an execution condition of the other function, the processor controls the notification of the warning.

However, Verma teaches:
in a case where an execution condition of the function is the same as an execution condition of the other function, the processor controls the notification of the warning (Column 4, Lines 27-29: In step 204, computing efficiency program 104 estimates the length of time of execution (i.e., execution time or runtime) of unscheduled computing task 108 (i.e., “execution condition” of the function). Lines 38-41: In step 206, computing efficiency program 104 checks for one or more scheduled computing tasks such as scheduled computing task 106, which are scheduled to execute (i.e., “execution condition” of the other function) during the execution of unscheduled computing task 108 (i.e., execution condition of the unscheduled computing task is compared with the execution condition of the scheduled task to see if they overlap, or are the “same”). Column 8, Lines 8-14: In step 410, computing efficiency program 104 optionally warns a user of a possible conflict with scheduled computing task 106 if the user chooses to execute unscheduled computing task 108 at that time. The optional warning is output by computing efficiency program 104 to indicate that unscheduled computing task 108 will overlap with scheduled computing task 106 (i.e., warning is controlled when the execution conditions overlap)).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Verma’s teaching of producing a warning when an unscheduled computing task will overlap a scheduled computing task, with the combination of Sakai and Cao’s teaching of producing a warning message when applications conflict, with a reasonable expectation of success, since they are analogous application execution systems that similarly detect conflicts between concurrently executable tasks and generate warning messages. Such a combination would result in a warning message being produced in response to a detected conflict between applications, as in Sakai, where the conflict occurs when an execution condition is the same between the applications. One of ordinary skill would have been motivated to make this combination so that performance when executing two or more computing tasks simultaneously can be improved (Verma Column 1, Lines 19-24).

Regarding claim 5, Verma teaches:
the execution condition is a condition regarding an execution period, and wherein, in a case where an execution period of the function partially overlaps an execution period of the other  function, the processor controls the notification of the warning (Column 4, Lines 27-29: In step 204, computing efficiency program 104 estimates the length of time of execution (i.e., execution time or runtime) of unscheduled computing task 108 (i.e., “execution condition” of the function, which is an execution time “period”). Lines 38-41: In step 206, computing efficiency program 104 checks for one or more scheduled computing tasks such as scheduled computing task 106, which are scheduled to execute (i.e., “execution condition” of the other function, which is the beginning of an execution time “period”) i.e., execution condition of the unscheduled computing task is compared with the execution condition of the scheduled task to see if they overlap, or are the “same”). Column 8, Lines 8-14: In step 410, computing efficiency program 104 optionally warns a user of a possible conflict with scheduled computing task 106 if the user chooses to execute unscheduled computing task 108 at that time. The optional warning is output by computing efficiency program 104 to indicate that unscheduled computing task 108 will overlap with scheduled computing task 106 (i.e., warning is controlled when the execution periods of the computing tasks overlap at least partially)). 

Claims 9-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai, in view of Cao, as applied to claim 1 above, and in further view of Matsumoto et al. Pub. No.: US 2015/0207689 A1 (hereafter “Matsumoto”).

Matsumoto was cited in the previous PTO-892 dated 2 April 2020.

Regarding claim 9, while Sakai installs an application, the combination of Sakai and Cao does not explicitly recite:
the processor cancels setting of the other function, and sets the function utilizing the plurality of first configurations.

	However, Matsumoto teaches:
the processor cancels setting of the other function, and sets the function utilizing the plurality of first configurations ([0084], Lines 4-16: The communication system allocation control unit 102 opens a communication path used by the application (i.e., “the other function”) using the conflicting communication system, activates the application to be active (i.e., “the function”), and notifies the user of the activation (Step S105). Specifically, the communication system allocation control unit 102 instructs any one of the mobile communication unit 130, the wireless LAN communication unit 131, the USB communication unit 132, the Bluetooth communication unit 133, and the HDMI communication unit 134 used by the process using the conflicting communication system to finish communication (i.e., “canceling” the “other function” that was already “set”), and instructs the corresponding communication unit to receive a communication request from the process to be newly activated (i.e., activating, or “setting” the new function)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Matsumoto’s teaching of canceling an already scheduled process and activating a new process when the processes conflict, with the combination of Sakai and Cao’s teaching of determining when a new task conflicts with a previously scheduled task, with a reasonable expectation of success, since they are analogous task execution systems that similarly detect conflicts between already scheduled tasks and new tasks. Such a combination results in a system that cancels an existing task, as in Matsumoto, when a new task is determined to conflict with the existing task, as in Sakai. One of ordinary skill would have been motivated to make this combination to resolve conflicts between tasks that require the same communication system.

Regarding claim 10, Matsumoto teaches:
in a case where an instruction for cancellation is given by a user having an authority to perform the cancellation, the processor cancels setting of the other function, and sets the function in the configuration ([0086], Lines 1-7: The communication system allocation control unit 102 then determines whether or not the user (i.e., an authorized user) disapproves of the finish of the process currently operating (Step 107). Specifically, the communication system allocation control unit 102 determines whether or not the selection input received in Step S106 is the one that does not allow the finish of the communication (i.e., the process currently operating is finished, or “canceled” when the user approves of the finish of communication (“no” in step S107), leading to the activation, or setting, of the new process in step S105)).

Regarding claim 11, Matsumoto teaches:
the processor further controls a notification of the cancellation sent to a user having given an instruction for setting the other function ([0084], Lines 17-21: The communication system i.e., “the other function”) is disconnected (i.e., a user is notified of the disconnection, or “cancellation” of the currently operating process) and the process is activated (i.e., the user notified of the disconnection is understood to be the user of both the new process and the currently operating process, or in other words, the user that “set” the currently operating process)).

Regarding claim 12, Matsumoto teaches:
the processor controls a notification of the cancellation sent to a user having a predefined authority ([0084], Lines 17-21: The communication system allocation control unit 102 then displays on the display connected to the connection device 100 a message indicating that communication used by the process currently operating (i.e., “the other function”) is disconnected (i.e., the user that canceled the currently operating process is notified of the cancellation) and the process is activated).  

Regarding claim 13, while Sakai discloses controlling execution of multiple applications, or functions, the combination of Sakai and Cao does not explicitly recite:
the processor sets the function utilizing the first configurations, controls execution of one of the function or the other function, and does not execute the other of the function or the other function.

	However, Matsumoto teaches:
the processor sets the function utilizing the first configurations, controls execution of one of the function or the other function, and does not execute the other of the function or the other function ([0086], Lines 4-7: The communication system allocation control unit 102 determines whether or not the selection input received in Step S106 is the one that does not allow the finish of the communication. When the selection input is the one that allows the finish of the communication, the communication system allocation control unit 102 advances the control to Step S105. [0084], Lines 4-16: The communication system allocation control unit 102 opens a communication path used by the i.e., “the other function”) using the conflicting communication system, activates the application to be active (i.e., “the function”), and notifies the user of the activation (Step S105). Specifically, the communication system allocation control unit 102 instructs any one of the mobile communication unit 130, the wireless LAN communication unit 131, the USB communication unit 132, the Bluetooth communication unit 133, and the HDMI communication unit 134 used by the process using the conflicting communication system to finish communication (i.e., “canceling” the “other function” that was already “set”), and instructs the corresponding communication unit to receive a communication request from the process to be newly activated (i.e., execution of the functions is controlled by cancelling execution of the currently executing process and activating the new process)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Matsumoto’s teaching of canceling an already scheduled process and activating a new process when the processes conflict, with the combination of Sakai and Cao’s teaching of determining when a new task conflicts with a previously scheduled task, with a reasonable expectation of success, since they are analogous task execution systems that similarly detect conflicts between already scheduled tasks and new tasks. Such a combination results in a system that controls execution of applications, as in Sakai, by installing a newly requested application and cancelling a previously scheduled application when they conflict, as in Matsumoto. One of ordinary skill would have been motivated to make this combination to resolve conflicts between tasks that require the same communication system.

Regarding claim 15, Sakai teaches:
the function and the other function are selected by a user ([0063], Lines 1-7: An application list 701 corresponds to a region where a list of applications that are installed in the multifunctional machine 100 is displayed…The radio button 702 is used for the operations on the application selection by the user (i.e., user selects applications, or “functions” to start concurrently, which include the function, and the other function)).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai, in view of Cao, in view of Matsumoto, as applied to claim 13 above, and in further view of Horikawa Pub. No.: US 2008/0244583 A1 (hereafter “Horikawa”).

Horikawa was cited in the previous PTO-892 dated 2 April 2020.

Regarding claim 14, while Sakai controls execution of plural applications, the combination of Sakai, Cao, and Matsumoto does not explicitly recite:
in a case where an execution period of the function partially overlaps an execution period of the other function, the processor controls execution of each of the function and the other function in a non-overlapping period, and controls execution of either the function or the other function in an overlapping period.

However, Horikawa teaches:
in a case where an execution period of the function partially overlaps an execution period of the other function, the processor controls execution of each of the function and the other function in a non-overlapping period, and controls execution of either the function or the other function in an overlapping period ([0069], Lines 1-4: In FIG. 8, the sub-process 200 (i.e., the “function”) of the process a and the sub-process 500 (i.e., the “other function”) of the process b are sub-processes that require mutual exclusion. Accordingly, a conflict occurs between the sub-process 200 and the sub-process 500 (i.e., sub-processes 200, and 500 at least partially overlap, as illustrated in FIG. 8, causing conflict). [0070], Lines 1-7: The execution of the sub-process 200 of the process a starts first, from time t23 (i.e., during the non-overlapping period of t23-t24, sub-process 200 is executed, while sub-process 500 is not executed). The execution of the sub-process 500 of the process b starts later, from time t24. Accordingly, the sub-process 500 of the process b is spin-locked so that the sub-process 500 is unable to start the process until time t25 (i.e., during the overlapping period of t24-t25, only sub-process 200 is executed, and sub-process 500 is locked) when the execution of the sub-process 200 of the process a is i.e., during the non-overlapping period of t25-t26, sub-process 500 is executed, while sub-process 200 is not executed)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Horikawa’s teaching of setting overlapping sub-processes in shared resources, with the combination of Sakai, Cao, and Matsumoto’s teaching of attempting to execute two conflicting tasks, with a reasonable expectation of success, since they are analogous task execution systems that similarly execute conflicting tasks in parallel. Such a combination would result in a system that controls execution of a new task and a previously set task, as in Sakai, by controlling the tasks in both an overlapping and non-overlapping portion of the execution period, as in Horikawa. One of ordinary skill would have been motivated to make this combination so that tasks requiring mutually exclusive access to resources can be executed concurrently.

Claims 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai, in view of Cao, in view of Matsumoto.

Regarding claim 16, Sakai teaches the invention substantially as claimed, including:
An information processing apparatus ([0038], Lines 4-6: In FIG. 1, a multifunctional machine 100 that is a preferred example of…an image (i.e., image data, or “information”) processing device) comprising: 
a control unit, comprising: a processor; and a memory ([0050], Lines 1-11: The core section 12 governs entire control of the multifunctional machine 100 (i.e., core section 12 is a “control unit”)…It should be noted that core section 12 includes a central processing unit (CPU) (i.e., “processor”), a random access memory (RAM), and a read only memory (ROM) (i.e., “memory”)), 
wherein the processor is configured to set a function or another function ([0016], Lines 3-4: Applications (i.e., at least a first or second “function”) can be concurrently executed (i.e., concurrent execution or operation of applications means that the applications are “set”)) in a function management table ([0063], Lines 1-3: An application list 701 corresponds to a region where a list of applications that i.e., applications are “set” in a list, or “table”))…
[determine] the process and the other process contradict with each other ([0081], Lines 2-9: Next, the process proceeds to Step S1102, where a process of obtaining a list of applications incompatible to the specified application is performed…Next, the process proceeds to step S1103 to judge whether or not there is an application being executed in the applications obtained in S1102 (i.e., determining whether there is an application currently executing, or in other words, is already installed or “set” in the multifunctional machine 100 that is incompatible with, or in other words, “contradictory to” the requested application). [0081], Lines 13-16: The process proceeds to Step S1105, where the message that should be displayed and a list of applications being executed among the incompatible applications are arranged in the page).

	While Sakai determines conflicting applications, Sakai does not explicitly recite:
defining a plurality of first configurations utilized by the function to perform a process and a plurality of second configurations utilized by the other function to perform another process, wherein each of the plurality of first and second configurations includes instrument or software…
[determine] a case where the plurality of first and second configurations includes a same configuration that is to be utilized by the function to perform the process and by the other function to perform the other process, and in a case where the process and the other process contradict with each other.

	However, Cao teaches
defining a plurality of first configurations utilized by the function to perform a process and a plurality of second configurations utilized by the other function to perform another process, wherein each of the plurality of first and second configurations includes instrument or software ([0071], Lines 16-20: Identifying (620) two or more applications (614, 616) (i.e., first and second “functions”) executing on one or more virtual machines (606, 608) within the first virtual machine pattern 602 that compete for resources (i.e., first and second “configurations”, used by the applications to perform processes such as email) may therefore be carried out, for example, by identifying each resource utilized by each application (614, 616) (i.e., determining resources used by applications represents “defining configurations utilized by functions”))…
[determine] a case where the plurality of first and second configurations includes a same configuration that is to be utilized by the function to perform the process and by the other function to perform the other process, and in a case where the process and the other process contradict with each other. ([0071], Lines 21-28: Determining whether resources utilized by both applications (614, 616) (i.e., “same configurations” used by applications, or “functions”) may be used concurrently, or whether resources utilized by both applications (614, 616) must be utilized exclusively by a single application (614, 616) (i.e., applications conflict, or “contradict” when the shared resource utilized by the applications must be exclusively utilized). In such an example, some particular types of resources may be identified by a system administrator or other management entity as being only available for utilization exclusively by a single application (614, 616) at a given point in time (i.e., two applications, or “functions” which share a single resource, or “configuration” to perform functions are considered to compete, or “contradict” each other when the resource must be utilized exclusively)).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Cao’s teaching of determining contradiction between applications using the same resources that cannot be used concurrently, with Sakai’s teaching of controlling notification of a warning when a contradiction between applications is determined, with a reasonable expectation of success, since they are analogous application execution systems that similarly detect contradiction between applications. Such a combination results in a system that controls notification of a warning of contradiction between two applications, as in Sakai, in a case where two applications share a resource, and contradict due to the resource not being able to be used concurrently, as in Cao. One of ordinary skill would have been motivated to make this combination so that applications may be deployed on virtual machines in such a way as to resolve such determined contradictions and competitions for resources (Cao [0072]).


	the processor is configured to not execute the other function utilizing the plurality of second configurations in a case where the first and second configurations includes a same configuration that is to be utilized by the function to perform the process and by the other function to perform the other process, and in a case where the process and the other process contradict each other.

However, Matsumoto teaches:
the processor is configured to not execute the other function utilizing the plurality of second configurations in a case where the first and second configurations includes a same configuration that is to be utilized by the function to perform the process and by the other function to perform the other process, and in a case where the process and the other process contradict each other ([0080], Lines 1-3: The communication system allocation control unit 102 first identifies the type and the communication system (i.e., application “configuration”) of the application (i.e., received “function”) to be activated (Step S101). [0081], Lines 1-3: The communication system allocation control unit 102 then determines whether or not the communication system is non-sharable and conflicts (Step S102) (i.e., determining whether there exists an application having a configuration and performing communication processes that conflict, or are “contradictory” to those of the requested application). [0083], Lines 1-6: When the communication system is non-sharable and conflicts (“Yes” in Step S102), the communication system allocation control unit 102 determines whether or not the application type of the conflicting communication system is other than “General” or has a priority level higher than that of the application to be activated (Step 104). [0084], Lines 1-17: When the application type of the conflicting communication system is “General” and has a priority level equal to or less than the application to be activated by comparing the two priority levels (“No” in Step S104), the communication system allocation control unit 102 opens a communication path used by the application using the conflicting communication system, activates the application to be activated, and notifies the user of the activation. Specifically, the communication system allocation control unit 102 instructs any one of the mobile communication unit 130, i.e., execution of the conflicting, or “contradictory” application already set in the communication system is finished, or stopped, and the newly requested application is executed when the newly requested application had higher priority)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Matsumoto’s teaching of stopping execution of an already scheduled process and activating a new process when the processes conflict, with the combination of Sakai and Cao’s teaching of determining when a new task conflicts with a previously scheduled task, with a reasonable expectation of success, since they are analogous task execution systems that similarly detect conflicts between already scheduled tasks and new tasks. Such a combination results in a system that controls execution of applications, as in Sakai, by installing a newly requested application and stopping execution of a previously scheduled application when they conflict, as in Matsumoto. One of ordinary skill would have been motivated to make this combination to resolve conflicts between tasks that require the same communication system.

Regarding claim 20, it is a product claim that is not patentably distinct from the apparatus claim 16, and is therefore rejected for at least the same rationale.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai, in view of Cao, in view of Matsumoto, as applied to claim 16 above, and in further view of Sheehan et al. Pub. No.: US 2010/0023738 A1 (hereafter “Sheehan”).

Sheehan was cited in the previous PTO-892 dated 28 September 2020.

Regarding claim 18, while Cao discloses application configurations comprising instruments, the combination of Sakai, Cao, and Matsumoto does not explicitly recite:
each of the plurality of first and second configurations include files ([0024], Lines 3-5: An application that is installed and executed within an operating system environment may have a set of configuration files that define a configuration).

However, Sheehan teaches:
each of the plurality of first and second configurations include files ([0024], Lines 3-5: An application that is installed and executed within an operating system environment may have a set of configuration files that define a configuration).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Sheehan’s teaching of application configurations including sets of files, with the combination of Sakai, Cao, and Matsumoto’s teaching of executing applications having configurations, with a reasonable expectation of success, since they are analogous application installation and execution systems that similarly install new applications alongside existing applications for parallel execution. Such a combination would result in a system that installs concurrent applications having configurations, as in Cao, where the configurations include file sets, as in Sheehan. One of ordinary skill would have been motivated to make this combination so that configurations may be defined for applications that enable them to interact with other applications to improve user experience (Sheehan [0027]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sudhakaran et al. Pub. No.: US 2003/0014468 A1 discloses a single resource conflict resolver that prevents contention between functions for a same resource by synchronizing access to the resource among devices that use and share the resource.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W AYERS/Examiner, Art Unit 2195